643 So. 2d 110 (1994)
Nathaniel BORDERS, Appellant,
v.
STATE of Florida, Appellee.
No. 94-02889.
District Court of Appeal of Florida, Second District.
October 7, 1994.
PER CURIAM.
Nathaniel Borders appeals the trial court's denial of his motion to correct illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a), in which he claimed that the consecutive habitual violent felony offender sentences imposed on him in June of 1989 were unlawful under Hale v. State, 630 So. 2d 521 (Fla. 1993). Although we affirm, we do so without prejudice to Mr. Borders being able to raise this sentencing issue in a properly sworn motion under Florida Rule of Criminal Procedure 3.850 in accordance with our recent opinion in Callaway v. State, 642 So. 2d 636 (Fla. 2d DCA 1994).[1]
Affirmed.
PARKER, A.C.J., and ALTENBERND and LAZZARA, JJ., concur.
NOTES
[1]  Borders acknowledged the contents of his motion and supporting memorandum of law under oath before a notary public. His sworn acknowledgement, however, did not comply with the oath requirements of Florida Rule of Criminal Procedure 3.987. See State v. Shearer, 628 So. 2d 1102 (Fla. 1993); Scott v. State, 464 So. 2d 1171 (Fla. 1985). Thus, because of this deficiency, we decline to treat his motion under rule 3.850. See Adlington v. State, 599 So. 2d 1047 (Fla. 4th DCA 1992).